Citation Nr: 0601929	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-17 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 13, 
2001, for service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which granted service connection 
for chronic paranoid schizophrenia and assigned that disorder 
a 100 percent rating, effective February 13, 2001.  The 
veteran perfected an appeal as to the assigned effective date 
for service connection.   


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for chronic paranoid 
schizophrenia, from which service connection was established, 
was received by VA on February 13, 2001.

3.  The veteran has not asserted that the RO's unappealed 
April 1998 rating action that denied his claim for service 
connection for paranoid schizophrenia, was clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1998 decision that denied the 
veteran's claim for service connection for paranoid 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998).

2.  The criteria for an effective date earlier than February 
13, 2001, for a grant of service connection for chronic 
paranoid schizophrenia, have not been met.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 
3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In a letter dated in December 2001, and in the statement of 
the case and supplemental statement of the case, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  For these reasons, to decide the appeal now would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
VCAA-compliant notice was provided to the appellant prior to 
the first unfavorable adjudication of this case, thereby 
satisfying the timing requirement of VCAA.  Moreover, the 
Board observes that the Court has held that even the failure 
to comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, as here, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, the Court has held 
that a veteran claiming entitlement to an earlier effective 
date is not prejudiced even by failure to provide him a VCAA 
notice of the laws and regulations governing effective dates, 
if, based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  

In light of the foregoing, the Board finds that no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Therefore, the Board will proceed with the 
consideration of this case.

II.  Analysis

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions, including as contained in an October 2004 Travel 
Board hearing before the undersigned; service medical 
records; VA and private clinical records; Social Security 
Administration records; lay statements; and reports of VA 
examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.
 
The veteran seeks an effective date earlier than February 13, 
2001, for service connection for chronic paranoid 
schizophrenia.  On January 20, 1995, the veteran first filed 
a formal application claiming entitlement to service 
connection for a psychiatric disorder, which he described as 
passive aggressive personality with schizoid tendencies.  The 
RO responded in a September 1995 rating decision, in which 
the RO denied claims of entitlement to service connection for 
(1) chronic paranoid schizophrenia with major depression in 
remission; (2) passive/aggressive personality traits vs. 
personality disorder; and (3) psychosis for the purpose of 
establishing eligibility to treatment.  In that decision, the 
RO also granted entitlement to non-service-connected pension 
benefits, effective January 1995.  The rating decision 
indicated that jurisdiction was based on original disability 
claim received January 20, 1995. 

In an October 1995 letter, the RO notified the veteran of the 
September 1995 rating decision with respect to the grant of 
the non-service-connected pension benefits.  However, the 
letter did not notify the veteran of the denial of the claim 
for service connection for the psychiatric disorder.

The claims file contains a letter dated in November 1997 
addressed to the Acting Under Secretary of Benefits, of the 
VA, in which the veteran addressed his claims.  That letter 
is date stamped as received in June 2001.

In an undated letter to the veteran, the RO notified the 
veteran of the following.  First, that in September 1995 the 
RO denied the veteran's claim for service connection for 
paranoid schizophrenia.  Second, that a letter sent to him in 
October 1995 informed him of the grant of non-service 
connected pension, but failed to also notify him of the 
denial of the service connection claim.  Third, that VA was 
considering the veteran's letter to the Under Secretary as a 
notice of disagreement with the September 1995 rating 
decision to deny service connection for the claimed 
psychiatric disability.  And finally, that the veteran would 
receive additional information concerning his appeal in a 
separate letter.

In September 1997, the veteran filed an application claiming 
entitlement to service connection for schizophrenia.  

Subsequently, in an April 1998 rating decision, the RO denied 
claims of entitlement to service connection for (1) paranoid 
schizophrenia; (2) passive aggressive personality disorder; 
and (3) psychosis for the purpose of establishing eligibility 
to treatment.  The rating decision indicated that 
jurisdiction was based a new claim received January 20, 1995. 

In a May 1998 letter, the RO notified the veteran of the 
April 1998 rating decision and his appellate rights with 
respect to that denial of his claim.  The veteran did not 
appeal the April 1998 rating decision, which therefore is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

The RO decision of April 1998 was final in the absence of 
clear and unmistakable error (CUE).  The Board has reviewed 
the record and finds that no allegation has been made that 
would be adequate to raise a valid claim of CUE in that or 
any other  decision.  38 C.F.R. § 3.105(a) (1977 & 1994); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With respect to the issue of the finality of the previous 
rating decision of September 1995, the failure to initiate an 
appeal of the later April 1998 rating decision cut off all 
pending claims to service connection for the claimed 
disorder.  Thus, contrary to the veteran's contention, he has 
not had a claim for service connection for a psychiatric 
disorder pending since the 1995 rating decision.  A pending 
claim is an application, formal or informal, which has not 
been finally adjudicated.  See 38 C.F.R. § 3.160(c).  A 
finally adjudicated claim, by contrast, is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).
  
The RO decision of April 1998 was final.  Generally, a final 
decision issued by an RO or by the Board may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered. 38 U.S.C.A. §§ 7104, 
7105(c) (West 2002); see also 38 C.F.R. §§ 20.302, 20.1103 
(1998).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

On February 13, 2001, the RO received from the veteran a 
formal application claiming service connection for 
schizophrenia.

In a May 2002 rating decision, the RO granted service 
connection for chronic paranoid schizophrenia, effective 
February 13, 2001, on the essential basis that that was when 
the veteran's successful application to reopen a claim of 
service connection for chronic paranoid schizophrenia was 
received. 

The veteran, citing the evidence showing that his chronic 
paranoid schizophrenia had its onset during service, as well 
as his previous attempts to obtain service connection for 
this condition, argues that an effective date prior to 
February 13, 2001, is warranted for service connection for 
this disability.  Additionally, during the October 2004 
Travel Board hearing, there was testimony that service 
medical records had not been obtained as of the time of the 
September 1995 rating decision.  Review of the claims file, 
however, shows that a service department records envelope 
containing original service medical records was received at 
the RO in June 1995.

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
February 13, 2001.  See Sears v. Principi, 349 F3d. 1326 
(Fed. Cir. 2003); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004).  

In Sears, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) observed that in October 1995, the 
veteran had sought to reopen a previously denied claim of 
service connection for chronic paranoid schizophrenia.  The 
Federal Circuit noted that in an August 1997 rating decision, 
the RO had granted service connection for chronic paranoid 
schizophrenia, effective October 1995.  The veteran 
challenged the effective date assigned by VA.  The Federal 
Circuit, however, held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and therefore the earliest possible effective date 
for service connection for a reopened claim was the date the 
reopened claim was received.  Id. at 1332.

In light of the foregoing, entitlement to an effective date 
prior to February 13, 2001, for the grant of service 
connection for chronic paranoid schizophrenia is not 
warranted as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) (an earlier effective date cannot be 
awarded in the absence of statutory authority.)  As such, the 
appeal must be denied.


ORDER

An effective date prior to February 13, 2001, for the grant 
of service connection for chronic paranoid schizophrenia is 
denied.
 


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


